DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4

	

Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to after final dated 8/6/2021.Claims 1-10, and 15 are pending. In response to Amendment, the previous rejection of claim 1-10, and 15 under 35 U.S.C. 103 as being unpatentable over Thiel et al (US 2016/0371549) in view of Zang et al (US 2019/0130182) are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.Aaron Deditch on 9/13/2021.
The application has been amended as follows: 
Claims 11-14 are cancelled.

				
				Allowable Subject Matter 
Claims 1-10 , and 15 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Thiel teaches a  method for detecting at least one relevant region in surroundings of an ego vehicle, in which a situation exists which is relevant to the driving and/or safety of the ego vehicle from relevant measurement data of at least one sensor, which observes at least a portion of the surroundings, the method comprising:
 discretizing the measurement data onto pixels or voxels , wherein an existence of the situation is dependent on a presence of at least one characteristic object in the surroundings ( the characteristic object is  the "wheelchair user", paragraph [0028]), and (With the aid of these dimensions and the known distance from the camera from the depth image for each pixel, the frustum can be established as a projection into the spatial field of view (4) of the stereo camera. The frustum (6) has, in the case of a vanishing point perspective of the field of view (4), the three-dimensional shape of a truncated pyramid which is shown schematically in the FIGURE, paragraph [0028-0030]); analyzing the measurement data to detect a presence of a grouping of objects which contains the characteristic object, wherein the resolution of the pixels, and/or the voxels and/or the other representation is sufficient for detecting the grouping; and classifying a region in which the grouping is detected as a relevant region ( paragraph [0027-0029]).  
Zang et al teaches the classifier 142 may be trained from the test images to analyze subsequent images and output a probability value for the subsequent images.  The classifier 142 may output a probability map including probability values for individual pixels or portions of the image.  A lane marking probability map is the sum up of all its patches at their locations.  When the classifier 142 includes a neural network, the classifier 142 analyzes the image systematically through the multiple 
wherein an assessment as to whether a region containing the grouping is a relevant region additionally depends on at least one of: the change in size over time and/or the change in density; wherein the grouping is detectable at a larger distance than another vehicle in the traffic situation, and wherein the sensor delivers the measurement data to a classifier module, which searches the measurement data for a range of predefined entities, and wherein in each case, the classifier module outputs a probability that the sought entity has been detected in the measurement data, and a response is initiated, and wherein the response includes actuating at least one of a warning mechanism, a drive system, a steering system, and/or a braking system.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 15 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664